DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	As to claim 1, the prior art of record fails to teach, disclose or render obvious “a surgical fluid container, comprising: a second external port extending directly from outside the top of the fluid reservoir into the gas pressure pocket, wherein the second external port comprises an orifice configured to enable quick pressurization and depressurization of the gas pressure pocket” in addition to other limitations.	As to claim 7, the prior art of record fails to teach, disclose or render obvious “wherein a second of the at least two ports is an orifice configured to enable quick volume pressurization and depressurization of the gas pressure pocket and is located at the top of the fluid reservoir and is in fluid communication with the gas pressure pocket; wherein varied pressure is provided to the gas pressure pocket pursuant to controls by the phacoemulsification console” in addition to other limitations.	As to claim 18, the prior art of record fails to teach, disclose or render obvious “providing a gas to the fluid reservoir containing the surgical fluid via a dedicated gas port and responsive to the receiving of the instruction, wherein the dedicated gas port is in an orifice configured to enable quick volume pressurization and depressurization of the gas pressure pocket and extends directly from outside the top of the fluid reservoir into the gas pressure pocket” in addition to other limitations. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.